Citation Nr: 0205411	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1. Entitlement to secondary service connection for a right 
ankle disability, a left heel disability, a low back 
disorder, and right and left hip disorders.

2. Entitlement to a higher rating for post operative 
residuals of a right knee injury with arthritis, initially 
assigned a 10 percent evaluation, effective from October 
1995.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and K.W.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958 
and from October 1966 to August 1968.  He also had service in 
the United States Army Reserve and the Army National Guard, 
including periods of active duty for training and inactive 
duty training.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that granted service 
connection for the right knee disability and assigned a 
10 percent evaluation for that condition, effective from 
October 1995; denied claims for secondary service connection 
for a right ankle disability and a left heel disability as 
not well grounded; denied a claim for service connection for 
hypertension as not well grounded; and denied service 
connection for a jaw disorder.  In a March 1999 decision, the 
Board denied the appeal.

The veteran then appealed the March 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed Francis M. Jackson, attorney, to 
represent him before the Court and VA.  In a September 1999 
joint motion, the parties requested the Court to vacate and 
remand the Board's decision of March 1999 concerning the 
denial of a higher initial rating for the right knee 
disability and the denial of the claims for secondary service 
connection for a right ankle disability and a left heel 
disability as not well grounded.  The parties requested the 
dismissal of the other 2 issues in the March 1999 Board 
decision.  In September 1999, a Court order granted the 
parties' motion.  The case was thereafter returned to the 
Board.  In July 2000 and February 2001, the Board remanded 
the case to the RO for additional development.

An August 2001 RO rating decision denied claims for secondary 
service connection for a low back disorder and right and left 
hip disorders.  The veteran appealed those determinations, 
and the Board has classified the issues for appellate 
consideration as shown on the first page of this decision.


FINDINGS OF FACT

1.  The veteran fell off a ladder in 1999 and sustained 
fractures of the right ankle and left heel.

2.  The fall from the ladder in 1999 was not causally related 
to the service-connected right knee disability.

3.  The veteran's current bony neural foraminal stenosis of 
the lumbosacral spine with diffuse bulging discs, arthritis 
of the right and left hips, residuals of surgery for fracture 
of the right ankle, and residuals of fracture of the left 
heel are not causally related to the service-connected right 
knee condition.

4.  The right knee condition has been manifested primarily by 
asymptomatic scars and minimal noncompensable limitation of 
flexion, and occasional various symptoms associated with 
partial medial meniscectomy such as effusion, pain, and 
minimal instability since October 1995; moderate instability, 
limitation of flexion to 30 degrees or less, limitation or 
extension to 15 degrees or more or symptoms that produce more 
than slight functional impairment are not found.


CONCLUSIONS OF LAW

1.  Residuals of right ankle surgery, residuals of left heel 
fracture, bony neural foraminal stenosis of the lumbosacral 
spine with bulging discs, and arthritis of the right and left 
hip are not proximately due to or the result of the service-
connected right knee condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for the assignment of another 10 percent 
rating, but not more, effective from October 1995, for post 
operative residuals of a right knee injury with arthritis, 
initially evaluated as 10 percent disabling, effective from 
October 1995, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5260, 5261, 4.118, Codes 8903, 7804, 7805 (2001); 
VAOPGCPREC 23-97 AND 23-98.  This is in addition to the 10 
percent rating already in effect under Diagnostic Codes 5257 
and 5259.

3.  A rating in excess of 10 percent for residuals of 
meniscectomy (catching, giving way, swelling) is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
44.59, Diagnostic Codes 5257, 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any right ankle, left 
heel, low back, and right and left hip conditions; and to 
determine the current severity of his right knee disability.  
In letters dated in May and August 2001, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
He and his attorney have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without another remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Secondary Service Connection for a Right Ankle 
Disability, a Left Heel Disability, a Low Back Disorder, and 
Right and Left Hip Disorders

A.  Factual Background

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1994 to 
2001.  The more salient medical reports related to the claims 
being considered in this appeal are discussed in the 
appropriate sections of this decision.

Private medical records reveal that the veteran was 
hospitalized in August 1994.  He gave a history of falling 
approximately 10 feet from a ladder while at work and landing 
squarely on his heels.  According to the St. Joseph Hospital 
discharge summary, "[t]he ladder slipped and he was able to 
jump off it, landing on both feet."  He complained of 
discomfort in both his feet and ankle areas.  He had not seen 
a doctor for lack of finances.  He denied back pain or any 
other pain of the head or body.  Examination of the back 
showed no abnormalities.  Examination of the lower 
extremities revealed diffuse soft tissue swelling of the left 
heel without discoloration.  There was no bony deformity.  
The ankle was nontender.  There was swelling of the right 
malleoli with no discoloration.  His foot was not tender to 
palpation.  X-rays revealed a left calcaneal fracture and 
right tibial fracture.  He underwent open reduction internal 
fixation of the right tibial pilon fracture.  The diagnoses 
were left closed nondisplaced calcaneal tuberosity fracture 
and right closed tibial pilon fracture.  

Private medical reports show that the veteran was seen in 
1994 and 1995 after undergoing right ankle surgery in August 
1994.  A report of evaluation in October 1994 notes that 
there was no swelling about the right ankle with symmetrical 
range of motion with dorsiflexion of 15 degrees, plantar 
flexion of 40 degrees, and full inversion and eversion.  He 
had some tenderness in the anterolateral arthrotomy incision.  
There was no swelling or erythema over this area.  There were 
no radiating Tinel's signs.  Sensation was intact to light 
touch over the medial and lateral foot.  The assessment was 
healed right tibial distal interarticular fracture.  

A private medical report dated in January 1995 shows that the 
veteran underwent evaluation of his right ankle condition.  
He walked with a nonantalgic gait.  There was absolutely no 
swelling about the ankle or foot.  The foot and ankle 
alignment was normal.  No significant abnormalities were 
found.  The assessment was healed right tibial fracture, 
asymptomatic.

A private medical report shows that the veteran was seen in 
September 1995.  The report of that evaluation reveals that 
he had arthritic pain in his knee, where he had previous 
surgery done a number of years ago.

A private medical report dated in November 1995 reveals that 
the signatory had treated the veteran since June 1995.  It 
was noted that the veteran had been treated for a duodenal 
ulcer that had been chronic and persistent, hypertension, and 
problems of substance abuse with tobacco habituation and 
alcohol.

The private medical reports of the veteran's treatment and 
evaluations in 1994 and 1995 do not mention the right knee 
except as noted above in the September 1995 report.  Nor do 
these records note the presence of low back or hip problems.

The veteran underwent a VA medical examination in March 1996.  
He gave a history of a right knee injury while on weekend 
duty with the National Guard in 1983, and that he underwent 
knee surgery.  He complained of knee pain since then.  
Occasionally he had swelling and locking of the knee.  He 
reported falling off a ladder 2 years ago when his knee 
suddenly locked in extension, and that he broke his right 
ankle and injured his left heel.  There were no complaints of 
low back or hip problems.


A VA report of the veteran's outpatient treatment in 
September 1996 shows that he had complaints of shortness of 
breath and right knee pain.  He also reported that his hip 
joints were painful.  There was right knee effusion and he 
walked with a limp.

The veteran testified before a RO hearing officer in October 
1996.  He reported that his knee locked while he was on a 
ladder in 1994 and that he had to jump off in order to 
prevent serious injury and that in the process of hitting the 
ground he sustained his right ankle and left heel conditions.  
He testified that this was his first episode of knee locking.


A VA report of the veteran's outpatient treatment in October 
1996 notes a history of gout attacks and elevated uric acid.  
He walked with a limp favoring the left foot.  He appeared to 
have Achilles tendonitis or possibly gout.  It was noted that 
he had no history of trauma.

The veteran underwent a VA medical examination in October 
1996.  He gave a history of his right knee locking 2 years 
ago while he was painting on a ladder, causing him to fall 
from the ladder.  He sustained a fracture of the right ankle 
that was repaired with open reduction and internal fixation.  
He still had several screws in place.  The right ankle was 
reportedly aching and painful most of the time.  He reported 
that the right ankle felt unstable and that he occasionally 
inverted it.  He also sustained a fracture of the left heel 
when he fell from the ladder.  He complained of nearly 
constant left heel pain.  The impressions were residuals of 
partial medial right knee meniscectomy, residuals of open 
reduction and internal fixation of the right ankle fracture, 
and left calcaneal fracture.  There were no complaints or 
findings of low back or hip problems.

A VA report of the veteran's evaluation in November 1996 
notes a history of a fall from a ladder 2 years ago and that 
he was then having pain in both hips.  He reported that his 
back had never been a problem.  The assessments were status 
post partial medial meniscectomy of the right knee with a 2 
year history of mechanical symptoms, history of fracture of 
the right distal tibia with resultant post traumatic 
arthritis with loss of motion, history of fracture of os 
calcis, pain in hips of unknown cause, and episodic gouty 
attacks with most recent episode being Achilles tendonitis.

A private medical report dated in April 2000 notes that the 
signatory had treated the veteran for his service-connected 
knee problems while employed at a VA medical facility.  It 
was noted that the veteran had problems with occasional 
locking of the knee.  It was noted that the veteran's medical 
records were reviewed and that he had a history of falling 
from a ladder in 1994 because his right knee locked.

The veteran testified before the undersigned at a video 
conference in December 2000.  His testimony was to the effect 
that he had sustained right ankle and left heel  injuries due 
to a fall from a ladder in 1994.  A co-worker of the veteran 
testified to the effect that he heard the veteran yell and 
that he saw the veteran falling from the ladder.  The veteran 
reported that he received retirement benefits from the Social 
Security Administration (SSA).  He testified that when his 
knee locks, it does so at an angle, in a bent position.

SSA documents received in 2001 reveal that the veteran 
receives retirement benefits.  A report of contact between a 
representative of the RO and a representative of the SSA in 
March 2001 notes that the veteran had applied for SSA 
disability benefits in 1994, but was denied.

The veteran underwent VA medical examination and radiological 
studies in June and July 2001.  He gave a history of 
sustaining right ankle and left heel injuries as a result of 
falling from a ladder due to right knee locking.  He reported 
that he developed low back and hip problems as a result of an 
unbalanced gait.  The assessments were status post medial 
meniscus of the right knee, status post partial medial 
meniscectomy of the right knee, status post fracture of the 
right ankle, status post open reduction internal fixation of 
the right ankle with the use of 2 screws in the distal tibia, 
status post calcaneal fracture of the left os calcis with 
complete healing, and minimal degenerative joint disease of 
the right knee.  The examiner requested X-rays and a CT 
(computed tomography) scan.  X-rays of the lumbar spine 
revealed degenerative changes of the lower lumbar spine.  A 
CT scan of the lumbosacral spine showed mild to moderate L4-5 
and mild L5-S1 bony neural foraminal stenosis bilaterally and 
diffuse bulges.  X-rays of the right and left hips revealed 
minimal degenerative changes.  X-rays of the right ankle 
revealed evidence of previous surgery and X-rays of the left 
ankle revealed no obvious abnormalities. 

The veteran testified before the undersigned at a video 
conference in March 2002.  He testified that he injured his 
right ankle and left heel when he fell from a ladder in 1994 
and that he has had low back, right hip, and left hip 
problems since then.  He testified to the effect that the 
fall from the ladder was due to his service-connected right 
knee condition because the knee had locked and he had to jump 
to prevent more serious injuries.

A facsimile of a private medical report dated in March 2002 
was sent to the Board in connection with the March 2002 video 
conference.  The private medical report notes a history of 
right knee locking since an injury in 1983 and a fall from a 
ladder in 1994 as a consequence of the right knee condition.  
It was noted that the veteran had sustained a fracture of the 
right distal tibia and ankle and a fracture of the left 
calcaneal tuberosity as a result of the fall from the ladder 
and that he also injured his low back.  The signatory, a 
medical doctor, reviewed the veteran's medical records and 
found that the veteran had post traumatic degenerative 
changes of the right knee, status post meniscectomy, 
residuals of pilon fracture of the right ankle with post 
traumatic arthritis, residuals of fracture of the left heel 
with heel pain, and chronic thoracolumbar pain due to 
degenerative disc changes.  The examiner opined that the 
right ankle, left heel, and low back conditions were 
sustained in the fall from the ladder and that the fall from 
the ladder occurred because of knee pain and locking 
associated with the service-connected right knee condition.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Testimony from the veteran and a coworker indicate that the 
veteran fell from a ladder and sustained injuries.  The co-
worker testified to the effect that he heard the veteran yell 
and saw him fall, and the veteran testified to the effect 
that he fell from the ladder because of problems associated 
with his service-connected right knee problems.  While the 
veteran yelled when he fell off the ladder, the evidence is 
unclear as to whether the veteran yelled before he jumped or 
during the jump.  The veteran's testimony and statements to 
the effect that he fell off the ladder because of right knee 
problems are not credible.  The contemporaneous private 
medical reports of his treatment in 1994 and 1995 indicate 
that the ladder slipped and he was able to jump off.  Nor do 
the private medical reports of his treatment and evaluation 
in 1994 and 1995, following the fall from the ladder, mention 
right knee problems except for a brief notation in a report 
of his treatment in September 1995 that notes he had 
arthritic pain of the right knee where he had previous 
surgery.

The veteran's testimony in December 2000 is to the effect 
that his right knee tends to lock in a flexed position.  
However, at the time of his VA medical examination in March 
1996, he reported that his right knee had locked in extension 
while he was on the ladder in 1994, and that he fell.

The Board recognizes that the medical opinion in the March 
2002 private medical report attributes the veteran's right 
ankle, left heel, and low back conditions to the fall from a 
ladder due to right knee problems, but that medical opinion 
relied largely on a review of the veteran's medical records 
and his reported medical history.  The Board finds that the 
veteran's reported medical history regarding the fall from 
the ladder in 1994 due to right knee problems is inconsistent 
and not credible, and that the opinion in the March 2002 
private medical report, based on that history, is not 
probative.  The credible evidence-his statements at the time 
of the injury-indicates that the ladder (or the veteran) 
slipped and that his right knee condition was not a causative 
factor in that accident.  The Board finds that the early 
reports, given for the purpose of medical diagnosis and 
treatment, are more likely truthful than later information 
given while seeking monetary compensation.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Hence, his right ankle 
fracture that required surgery, the left heel fracture, and 
his current low back condition and arthritis of the right and 
left hips are not causally related to the service-connected 
right knee disorder.

The preponderance of the evidence is against the claim for 
secondary service connection for a right ankle disability, a 
left heel disorder, a low back condition, and disorders of 
the right and left hips, and the claims are denied.


II.  Higher Rating for Post Operative Residuals of a Right 
Knee Injury with Arthritis, Initially Assigned a 10 Percent 
Evaluation, Effective from October 1995

A.  Factual Background

A VA report shows that the veteran was hospitalized from 
August to September 1983.  A history of twisting injury 
involving the right knee approximately 2 and 1/2 months prior 
to admission while on active duty with the National Guard was 
noted.  He underwent arthroscopy and arthroscopic medial 
meniscectomy of the right knee.  

In October 1995, the veteran submitted a claim for VA 
compensation,  In it, he requested service connection for a 
right knee condition.

The report of the veteran's VA medical examination in March 
1996 notes that he had right knee pain since an injury in 
1983.  He reported right knee pain with climbing and that he 
was unable to run.  He reported occasional locking and 
swelling.  He did not walk with a limp.  There was no atrophy 
of the right leg.  The right knee did not show any deformity.  
There was crepitance in the right knee with flexion and 
extension that were full.  There was no McMurray's sign.  
There was mild anterior laxity on drawer testing in the right 
knee.  X-rays of the right knee revealed mild medial 
compartment joint space narrowing.  The impression was 
residuals of right knee injury, status post meniscectomy with 
subsequent development of osteoarthritis in the knee.

The report of the veteran's VA outpatient treatment in 
September 1996 notes that he complained of right knee pain.  
He had right knee effusion and walked with a limp.  

The veteran testified at a hearing in October 1996.  He 
stated that he had his first episode of right knee locking in 
1994.

The VA report of the veteran's evaluation in November 1996 
notes his complaints of giving way of the right knee.  There 
was no effusion of the right knee.  There was a transverse 
scar of the medial aspect of the joint that had been caused 
by a previous chainsaw injury and not previous surgery.  
There seemed to be tenderness about the right knee joint.  
Lachman's sign was negative.  McMurray's sign was negative.  
X-rays of the right knee revealed small osteophytes involving 
the lateral edge of the medial femoral condyle that were not 
remarkable to the examiner.  The assessment was status post 
partial meniscectomy of the right knee with a 2 year history 
of mechanical symptoms.

The veteran underwent a VA medical examination in June 1997 
to determine the severity of his right knee disability.  He 
complained of occasional pain, swelling, and locking of the 
right knee.  His gait showed limping on both sides.  There 
was no discoloration or redness about the knee joint.  Ranges 
of motion were normal, but with pain.  No drawer signs were 
elicited.  There was no evidence of fluid.  The quadriceps 
measured the same on both legs.  The impression was status 
post partial medial meniscectomy.

The veteran underwent a VA medical examination in December 
1997.  He reported occasional right knee pain, swelling, and 
locking.  There were arthroscopic scars in the right knee 
area.  There was mild tenderness over the medial aspect of 
the right knee joint.  There was no sign of inflammation such 
as redness, heat or swelling of the right knee.  Flexion of 
the right knee was to 120 degrees and extension was full.  
Ligamentous examination was intact.  He did not have any 
noticeable crepitus.  Motor examination was intact.  There 
was a limp favoring the right leg.  The diagnosis was 
arthroscopic partial medial meniscectomy with continued 
symptoms.

A VA document dated in June 1998 notes that the veteran was 
scheduled for orthopedic consultation because of complaints 
of right knee locking episodes that happened suddenly and 
without warning with resulting pain and swelling of the knee 
to twice normal size.  A VA representative spoke to the 
veteran and he reported that he was fine and that the right 
knee episodes rarely occurred.

The veteran underwent VA medical examination in October 1998.  
He complained of right knee pain and episodes of locking.  
The was some stiffness with range of motion of the right 
knee.  Range of motion was from zero to 90 degrees.  The knee 
was stable to varus and valgus stress.  Anterior and 
posterior drawer signs were negative.  The impression was 
residuals of partial medial right knee meniscectomy.

The veteran testified at a video hearing in December 2000 
before the undersigned.  His testimony was to the effect that 
he had occasional locking and swelling of the right knee, and 
that his right knee condition was more severe than currently 
evaluated.

The veteran underwent VA medical examination and radiological 
studies in June and July 2001.  He reported occasional pain, 
give way, stiffness, and swelling of the right knee.  There 
was a trace of effusion of the right knee.  Range of motion 
of the right knee was zero to 110 degrees.  The ligaments 
were stable without any indication of instability.  X-rays of 
the right knee demonstrated slight medial compartment joint 
space narrowing and mild vascular calcification.  The 
assessments were status post torn medial meniscus of the 
right knee, status post partial medial meniscectomy of the 
right knee, and minimal degenerative joint disease of the 
right medial knee.

The veteran testified at a video hearing before the 
undersigned in March 2002.  His testimony was to the effect 
that he had pain, snapping, and catching of the right knee 
that interfered with his ability to function.

The private medical report dated in March 2002 shows that the 
veteran underwent examination of his right knee.  A history 
of occasionally catching, and swelling of the right knee was 
noted.  There was a surgical incision in the right knee area.  
There was an extension lag of the right knee motion and 
flexion was to 64 degrees.  There was a 4 centimeter atrophy 
difference on the right leg compared to the left.  The 
diagnosis was degenerative osteoarthritis of the right knee, 
status post medial meniscectomy.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  In this case, a 
higher rating for the veteran's right knee condition for a 
specific period or a "staged rating" at any time since the 
effective date of the claim may be assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of a joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The report of the veteran's VA medical examination in March 
1996 indicates the presence of mild instability, but the 
reports of his VA treatment and examinations after that time 
are essentially negative for instability of the right knee.  
The overall evidence does not show the presence of 
instability to support the assignment of a compensable rating 
for the right knee disability at any time since October 1995.

However, the VA medical reports of the veteran's treatment 
and evaluations since March 1996 indicate that he has 
episodes of various knee problems since surgery in 1983, 
manifested by complaints of occasional locking, pain, 
effusion, and swelling of the right knee.  The report of his 
VA outpatient treatment in September 1996 notes the presence 
of effusion, tenderness was noted at the November 1996 and 
December 1997 VA examinations, the report of his VA 
examination in June 1997 notes the presence of full but 
painful motion, and effusion was found at the VA examination 
in 2000.  The occasional residuals of the partial medial 
meniscectomy of the right knee, including the mild 
instability found at the time of the March 1996 VA 
examination, support a 10 percent evaluation for the right 
knee disability under diagnostic code 5259, effective from 
October 1995.  Fenderson, 12 Vet. App. 119.

The evidence indicates that the veteran has residual scarring 
from the partial right knee meniscectomy in 1983.  The 
evidence, however, does not indicate the presence of any 
symptomatic scar to support the assignment of a separate 
compensable evaluation for a right knee scar under the 
provisions of diagnostic codes 7803, 7804 or 7805 with 
related code for loss of motion.

The evidence includes radiological evidence of arthritis and 
reveals that the veteran has slight noncompensable limitation 
of flexion.  None of the evidence, including the private 
medical report of the veteran's examination in March 2002 and 
the veteran's testimony, shows flexion of the right knee 
limited to 45 degrees or less or extension limited to 10 
degrees or more in order to support the assignment of a 
compensable evaluation for the right knee disability under 
diagnostic codes 5260 or 5261.  The veteran has occasional 
right knee pain that has been considered in the assignment of 
a 10 percent evaluation for the right knee disability, but 
the evidence does not show that the right knee pain produces 
functional impairment of the right knee analogous to 
limitation of flexion of the right knee to 45 degrees or less 
or extension of the right knee to 10 degrees or more in order 
to support the assignment of another (separate) 10 percent 
evaluation for the right knee disability under those codes 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Nevertheless, the evidence as a whole indicates that the 
veteran has occasional pain from arthritis of the right knee 
and some noncompensable limitation of flexion of the right 
knee.  The VA General Counsel held in VAOPGCPREC 23-98 after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a 
factor must be considered in the evaluation of a joint 
disability and that the provisions of 38 C.F.R. § 4.59 are 
for consideration.  Those provisions provide, as noted above, 
for the assignment of the minimum compensable rating for a 
joint disability manifested by pain.  Under the 
circumstances, the Board finds that the evidence supports the 
assignment of another (separate) 10 percent rating for the 
right knee disability under diagnostic code 5260 with 
consideration of the provisions of 38 C.F.R. § 4.59 and the 
holding of the VA General Counsel in the above opinions, 
effective from October 1995, the date of the veteran's claim 
requesting service connection for the right knee condition.  
Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that it supports the 
assignment of an additional (separate) 10 percent evaluation 
for the right knee disorder, effective from October 1995.  
The preponderance of the evidence is against the claim for 
any one rating in excess of 10 percent for the right knee 
disability at any time since October 1995.  Hence, the claim 
is granted to the extent indicated.

The preponderance of the evidence is against the claims for 
secondary service connection for the conditions considered in 
section I in this decision and the claim for ratings in 
excess of the 10 percent ratings assigned for the right knee 
condition.  Hence, the benefit of the doubt doctrine is not 
for application with regard to those matters.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Secondary service connection for a right ankle disability, a 
left heel disability, a low back condition, and disorders of 
the right and left hips is denied.

An increased evaluation for the post operative residuals of 
right knee injury with arthritis, initially rated as 
10 percent disabling, effective from October 1995, is granted 
with the assignment of another (separate) 10 percent 
evaluation as described above, effective from October 1995, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

